 

 
 
Exhibit 10.2
 
 
 
FINISAR CORPORATION
EXECUTIVE RETENTION AND SEVERANCE PLAN
AS AMENDED AND RESTATED EFFECTIVE MARCH 07, 2011
1.    
ESTABLISHMENT AND PURPOSE

1.ESTABLISHMENT. The Finisar Corporation Executive Retention and Severance Plan
(the “PLAN”) was established by the Compensation Committee of the Board of
Directors of Finisar Corporation, effective February 25, 2003 (the “EFFECTIVE
DATE”). The Plan was amended and restated effective January 1, 2009 to bring the
provisions of the Plan into documentary compliance with the applicable
requirements of Section 409A of the Internal Revenue Code, as amended (the
“Code”) and the Treasury Regulations issued thereunder. The Plan is further
amended and restated to clarify certain payment provisions under the Plan
effective as of March 07, 2011.
2.PURPOSE. The Company draws upon the knowledge, experience and advice of its
Officers and Key Employees in order to manage its business for the benefit of
the Company's stockholders. Due to the widespread awareness of the possibility
of mergers, acquisitions and other strategic alliances in the Company's
industry, the topic of compensation and other employee benefits in the event of
a Change in Control is an issue in competitive recruitment and retention
efforts. The Committee recognizes that the possibility or pending occurrence of
a Change in Control could lead to uncertainty regarding the consequences of such
an event and could adversely affect the Company's ability to attract, retain and
motivate its Officers and Key Employees. The Committee has therefore determined
that it is in the best interests of the Company and its stockholders to provide
for the continued dedication of its Officers and Key Employees notwithstanding
the possibility or occurrence of a Change in Control by establishing this Plan
to provide designated Officers and Key Employees with enhanced financial
security in the event of a Change in Control. The purpose of this Plan is to
provide its Participants with specified compensation and benefits in the event
of termination of employment under circumstances specified herein upon or
following a Change in Control.
2.DEFINITIONS AND CONSTRUCTION
1.DEFINITIONS. Whenever used in this Plan, the following terms shall have the
meanings set forth below:
(a)“BASE SALARY RATE” means a Participant's monthly base salary determined at
the greater of (1) the Participant's monthly base salary rate in effect
immediately prior to the Participant's Termination Upon a Change in Control or
(2) the Participant's monthly base salary rate in effect immediately prior to
the applicable Change in Control. For this purpose, base salary does not include
any bonuses, commissions, fringe benefits, car allowances, other irregular
payments or any other compensation except base salary.
(b)“BENEFIT PERIOD” means (1) with respect to a Participant who is an Executive
Officer a period of twenty-four (24) months and (2) with respect to a
Participant who is a Key Employee, a period of months determined by the
Committee and set forth in the Participant's Participation Agreement.
(c)“BOARD” means the Board of Directors of the Company.
(d)“CAUSE” means the occurrence of any of the following, as determined in good
faith by a vote of not less than two-thirds of the entire membership of the
Board at a meeting of the Board

 

--------------------------------------------------------------------------------

 

called and held for such purpose (after reasonable notice to the Participant and
an opportunity for the Participant, together with the Participant's counsel, to
be heard before the Board):
(1)the Participant's commission of any act of fraud, embezzlement or dishonesty;
(2)the Participant's unauthorized use or disclosure of confidential information
or trade secrets of any member of the Company Group; or
(3)the Participant's intentional misconduct adversely affecting the business or
affairs of any member of the Company Group.
(e)“CHANGE IN CONTROL” means, except as otherwise provided in the Participation
Agreement applicable to a given Participant, the occurrence of any of the
following:
(1)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “EXCHANGE ACT”)), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company, becomes the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of (i) the outstanding
shares of common stock of the Company or (ii) the total combined voting power of
the Company's then-outstanding securities entitled to vote generally in the
election of directors;
(2)the Company is party to a merger, consolidation or similar corporate
transaction, or series of related transactions, which results in the holders of
the voting securities of the Company outstanding immediately prior to such
transaction(s) failing to retain immediately after such transaction(s) direct or
indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the securities entitled to vote generally in the
election of directors of the Company or the surviving entity outstanding
immediately after such transaction(s);
(3)the sale or disposition of all or substantially all of the Company's assets
or consummation of any transaction, or series of related transactions, having
similar effect (other than a sale or disposition to one or more subsidiaries of
the Company); or
(4)a change in the composition of the Board within any consecutive two-year
period as a result of which fewer than a majority of the directors are Incumbent
Directors.
(f)“CHANGE IN CONTROL PERIOD” means a period commencing upon the date of the
consummation of a Change in Control and ending on the date occurring eighteen
(18) months thereafter.
(g)“COBRA” means the group health plan continuation coverage provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 and any applicable
regulations promulgated thereunder.
(h)“CODE” means the Internal Revenue Code of 1986, as amended, or any successor
thereto and any applicable regulations promulgated thereunder.
(i)“COMMITTEE” means the Compensation Committee of the Board.
(j)“COMPANY” means Finisar Corporation, a Delaware corporation, and, following a
Change in Control, a Successor that agrees to assume all of the terms and
provisions of this Plan or a Successor which otherwise becomes bound by
operation of law to this Plan.
(k)“COMPANY GROUP” means the group consisting of the Company and each present or
future parent and subsidiary corporation or other business entity thereof.
(l)“DISABILITY” means a Participant's permanent and total disability within the
meaning of Section 22(e)(3) of the Code.
(m)“EXECUTIVE OFFICER” means an individual appointed by the Board as an
executive officer of the Company and serving in such capacity both upon becoming
a Participant (unless then serving as a Key Employee) and immediately prior to
the consummation of a Change in Control.
(n)“GOOD REASON” means the occurrence of any of the following conditions upon or
following a Change in Control, without the Participant's informed written
consent, which condition(s)

 

--------------------------------------------------------------------------------

 

remain(s) in effect thirty (30) days after written notice to the Company from
the Participant of such condition(s) delivered to the Company within ninety (90)
days following the initial existence of such condition(s):
(1)assignment of the Participant to a position that is not a Substantive
Functional Equivalent of the position which the Participant occupied immediately
prior to the Change in Control;
(2)a material decrease in the Participant's Base Salary Rate or a material
decrease in the Participant's target bonus amount (subject to applicable
performance requirements with respect to the actual amount of bonus compensation
earned by the Participant);
(3)any material failure by the Company Group to (i) continue to provide the
Participant with the opportunity to participate, on terms no less favorable than
those in effect for the benefit of any employee group which customarily includes
a person holding the employment position or a comparable position with the
Company Group then held by the Participant, in any benefit or compensation plans
and programs, including, but not limited to, the Company Group's life,
disability, health, dental, medical, savings, profit sharing, stock purchase and
retirement plans, if any, in which the Participant was participating immediately
prior to the date of the Change in Control, or their equivalent, or (ii) provide
the Participant with all other fringe benefits (or their equivalent) from time
to time in effect for the benefit of any employee group which customarily
includes a person holding the employment position or a comparable position with
the Company Group then held by the Participant;
(4)the relocation of the Participant's work place for the Company Group to a
location that increases the regular commute distance between the Participant's
residence and work place by more than fifty (50) miles (one-way), or the
imposition of travel requirements substantially more demanding of the
Participant than such travel requirements existing immediately prior to the
Change in Control; or
(5)any material breach of this Plan by the Company with respect to the
Participant.
The existence of Good Reason shall not be affected by the Participant's
temporary incapacity due to physical or mental illness not constituting a
Disability. The Participant's continued employment shall not constitute consent
to, or a waiver of rights with respect to, any condition constituting Good
Reason hereunder. For the purposes of any determination regarding the existence
of Good Reason hereunder, any claim by the Participant that Good Reason exists
shall be presumed to be correct unless the Company establishes to the Board that
Good Reason does not exist, and the Board, acting in good faith, affirms such
determination by a vote of not less than two-thirds of its entire membership
(excluding the Participant if the Participant is a member of the Board).
(o)“INCUMBENT DIRECTOR” means a director who either (1) is a member of the Board
as of the Effective Date, or (2) is elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination, but (3) was not elected or
nominated in connection with an actual or threatened proxy contest relating to
the election of directors of the Company.
(p)“KEY EMPLOYEE” means an individual, other than an Executive Officer, who has
been designated by the Committee as eligible to participate in the Plan, and
who, immediately prior to the consummation of a Change in Control, is employed
by the Company Group.
(q)“OPTION” means any option to purchase shares of the capital stock of the
Company or of any other member of the Company Group granted to a Participant by
the Company or any other Company Group member, whether granted before or after a
Change in Control, including any such option which is assumed by, or for which a
replacement option is substituted by, the Successor or any other member of the
Company Group in connection with the Change in Control.
(r)“PARTICIPANT” means each Executive Officer and Key Employee designated by

 

--------------------------------------------------------------------------------

 

the Committee to participate in the Plan, provided such individual has executed
a Participation Agreement.
(s)“PARTICIPATION AGREEMENT” means an Agreement to Participate in the Finisar
Corporation Executive Retention and Severance Plan in the form attached hereto
as Exhibit A or in such other form as the Committee may approve from time to
time; provided, however, that, after a Participation Agreement has been entered
into between a Participant and the Company, it may be modified only by a
supplemental written agreement executed by both the Participant and the Company.
The terms of such forms of Participation Agreement need not be identical with
respect to each Participant. For example, a Participation Agreement may limit
the duration of a Participant's participation in the Plan or may modify the
definition of “Change in Control” with respect to a Participant, or, in the case
of a Key Employee, may specify a Benefit Period that is not identical to the
Benefit Period specified for other Participants.
(t)“RELEASE” means a general release of all known and unknown claims against the
Company and its affiliates and their stockholders, directors, officers,
employees, agents, successors and assigns substantially in the form attached
hereto as Exhibit B (“General Release of Claims, Age 40 and Over”) or Exhibit C
(“General Release of Claims, Under Age 40”), whichever is applicable, with any
modifications thereto determined by legal counsel to the Company to be necessary
or advisable to comply with applicable law or to accomplish the intent of
Section 8 (Exclusive Remedy) hereof.
(u)“RESTRICTED STOCK” means any shares of the capital stock of the Company or of
any other member of the Company Group granted to a Participant by the Company or
any other Company Group member or acquired upon the exercise of an Option,
whether such shares are granted or acquired before or after a Change in Control,
including any shares issued in exchange for any such shares by a Successor or
any other member of the Company Group in connection with a Change in Control.
(v)“SUBSTANTIVE FUNCTIONAL EQUIVALENT” means an employment position occupied by
a Participant after a Change in Control that:
(1)is in a substantive area of competence (such as, accounting, executive
management, finance, human resources, marketing, sales and service, or
operations, etc.) that is consistent with the Participant's experience and not
materially different from the position occupied by the Participant immediately
prior to the Change in Control;
(2)allows the Participant to serve in a role and perform duties that are
functionally equivalent to those performed immediately prior to the Change in
Control (such as business unit executive with profit and loss responsibility,
product line manager, marketing strategist, geographic sales manager, executive
officer, etc.); and
(3)does not otherwise constitute a material, adverse change in the Participant's
responsibilities or duties, as measured against the Participant's
responsibilities or duties prior to the Change in Control, causing it to be of
materially lesser rank or responsibility within the Company or an equivalent
business unit of its parent.
(w)“SUCCESSOR” means any successor in interest to substantially all of the
business and/or assets of the Company.
(x)“TERMINATION UPON A CHANGE IN CONTROL” means the occurrence of any of the
following events:
(1)termination by the Company Group of the Participant's employment for any
reason other than Cause during a Change in Control Period; or
(2)the Participant's resignation for Good Reason from employment with the
Company Group during a the Change in Control Period, which resignation shall be
deemed effective upon the expiration of the thirty (30) day period set fort in
the definition of Good Reason above;
provided, however, that Termination Upon a Change in Control shall not include
any termination of the Participant's employment which is (i) for Cause, (ii) a
result of the Participant's death or Disability, or (iii) a result of the
Participant's voluntary termination of employment other than for Good Reason.

 

--------------------------------------------------------------------------------

 

2.CONSTRUCTION. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.
3.ELIGIBILITY AND PARTICIPATION
The Committee shall designate those Executive Officers and Key Employees who
shall be eligible to become Participants in the Plan. To become a Participant,
an Executive Officer or Key Employee must execute a Participation Agreement.
4.    
TREATMENT OF EQUITY AWARDS UPON A CHANGE IN CONTROL

1.OPTIONS AND RESTRICTED STOCK. Notwithstanding any provision to the contrary
contained in any plan or agreement evidencing an Option granted to a
Participant, the Participant shall be credited effective immediately prior to,
but conditioned upon, the consummation of a Change in Control and thereafter,
for purposes of determining the extent of the vesting and exercisability of each
outstanding Option then held by the Participant and the vesting of any shares of
Restricted Stock acquired by the Participant upon the exercise of an Option,
with one (1) additional year of employment or service with the Company Group.
Furthermore, in the event of a Change in Control in which the surviving,
continuing, successor, or purchasing corporation or other business entity or
parent thereof, as the case may be (the “ACQUIROR”), does not assume the
Company's rights and obligations under the then-outstanding Options held by the
Participant or substitute for such Options substantially equivalent options for
the Acquiror's stock, then the vesting and exercisability of each such Option
shall be accelerated in full effective immediately prior to, but conditioned
upon, the consummation of the Change in Control.
2.OTHER EQUITY AWARDS. Except as set forth in Section 4.1 above, the treatment
of stock-based compensation upon the consummation of a Change in Control shall
be determined in accordance with the terms of the plans or agreements providing
for such awards.
5.BENEFITS UPON TERMINATION UPON A CHANGE IN CONTROL
In the event of a Participant's Termination Upon a Change in Control, the
Participant shall be entitled to receive the compensation and benefits described
in this Section 5.
1.ACCRUED OBLIGATIONS. The Participant shall be entitled to receive:
(a)all salary, bonuses, commissions and accrued but unused vacation earned
through the date of the Participant's termination of employment;
(b)reimbursement within thirty (30) business days of submission of proper
expense reports of all expenses reasonably and necessarily incurred by the
Participant in connection with the business of the Company Group prior to his or
her termination of employment. The Participant must submit to the Company
receipts and other details of each such expense in the form required by the
Company within sixty (60) days after the later of (i) the Participant's
incurrence of such expense or (ii) the Participant's receipt of the invoice for
such expense. If such expense qualifies for reimbursement, then the Company
shall reimburse the Participant for the expense within thirty (30) days
thereafter. In no event will such expense be reimbursed after the close of the
calendar year following the calendar year in which that expense is incurred. The
amount of reimbursements to which the Participant may become entitled in any one
calendar year shall not affect the amount of expenses eligible for reimbursement
hereunder in any other calendar year. The Participant's right to reimbursement
cannot be liquidated or exchanged for any other benefit or payment; and
(c)the benefits, if any, under any Company Group retirement plan, nonqualified
deferred compensation plan, stock purchase or other stock-based compensation
plan or agreement (other than any such plan or agreement pertaining to Options,
Restricted Stock or other stock-based compensation whose treatment is prescribed
by Section 5.2(c) below), health benefits plan or other

 

--------------------------------------------------------------------------------

 

Company Group benefit plan to which the Participant may be entitled pursuant to
the terms of such plans or agreements, subject to compliance with Code Section
409A.
2.SEVERANCE BENEFITS. Provided that the Participant executes the Release
applicable to such Participant within twenty-one (21) days (or forty-five (45)
days if such longer period is required by applicable law) following the time of
the Participant's Termination Upon a Change in Control and such Release becomes
effective in accordance with its terms following any applicable revocation
period, and subject to the provisions of Section 6, the Participant shall be
entitled to receive the following severance payments and benefits:
(a)CASH SEVERANCE PAYMENT. Subject to Section 7, within sixty (60) days
following the Participant's Separation from Service, the Company shall pay to
the Participant in a lump sum cash payment an amount equal to the product of (a)
the Participant's Base Salary Rate and (b) the number of months in the Benefit
Period applicable to the Participant; provided, however, that if such sixty
(60)-day period spans two taxable years, then the payment shall be made during
the portion of that sixty (60)-day period that occurs during the second taxable
year.
(b)HEALTH AND LIFE INSURANCE BENEFITS. For the period commencing immediately
following the Participant's termination of employment and continuing for the
duration of the Benefit Period applicable to the Participant, the Company shall
reimburse the Participant for the costs of obtaining health (including medical
and dental) and life insurance benefits for the Participant and his or her
dependents substantially similar to those provided to the Participant and his or
her dependents immediately prior to the date of such termination of employment
(without giving effect to any reduction in such benefits constituting Good
Reason).
Such reimbursement with respect to health benefits shall be limited to that
portion of the Participant's premiums required under COBRA (or to be paid to any
other provider of such health benefits following the termination of the COBRA
period) that exceed the amount of premiums that the Participant would have been
required to pay for continuing coverage had he or she continued in employment,
and such reimbursement with respect to life insurance benefits shall be limited
to that portion of the Participant's premium that exceeds the premiums that the
Participant would have had to pay for such coverage for the covered period had
the Participant continued coverage under the Company's life insurance plans. If
the Participant and/or the Participant's dependents become eligible to receive
any such coverage under another employer's benefit plans during the applicable
Benefit Period, the Participant shall report such eligibility to the Company,
and the Company's obligations under this subsection shall be secondary to the
coverage provided by such other employer's plans. For the balance of any period
in excess of the applicable Benefit Period during which the Participant is
entitled to continuation coverage under COBRA, the Participant shall be entitled
to maintain coverage for himself or herself and the Participant's eligible
dependents at the Participant's own expense. The Participant must submit to the
Company receipts and other details of each periodic premium payment in the form
required by the Company within sixty (60) days after the payment date and the
Company shall reimburse the Participant for that expense within thirty (30) days
thereafter. In no event will such expense be reimbursed after the close of the
calendar year following the calendar year in which that expense is incurred. The
amount of reimbursements to which a Participant may become entitled in any one
calendar year shall not affect the amount of expenses eligible for reimbursement
hereunder in any other calendar year. The Participant's right to reimbursement
cannot be liquidated or exchanged for any other benefit or payment.
(c)ACCELERATION OF VESTING OF OPTIONS, RESTRICTED STOCK AND OTHER STOCK-BASED
COMPENSATION; EXTENSION OF OPTION EXERCISE PERIOD. Notwithstanding any provision
to the contrary contained in any agreement evidencing an Option, Restricted
Stock or other stock-based compensation award granted to a Participant, the
vesting and/or exercisability of each of the Participant's outstanding Options,
Restricted Stock and other stock-based compensation awards shall be accelerated
in full effective as of the date of the

 

--------------------------------------------------------------------------------

 

Participant's termination of employment so that each Option, share of Restricted
Stock and other stock-based compensation award held by the Participant shall be
immediately exercisable and/or fully vested as of such date; provided, however,
that such acceleration of vesting and/or exercisability shall not apply to any
stock-based compensation award where such acceleration would result in plan
disqualification or would otherwise be contrary to applicable law (e.g., an
employee stock purchase plan intended to qualify under Section 423 of the Code).
Furthermore, each such Option, to the extent unexercised on the date on which
the Participant's employment terminated, may be exercised by the Participant (or
the Participant's guardian or legal representative) at any time prior to the
later of the date specified in the agreement evidencing such Option or the
expiration of one (1) year after the date on which the Participant's employment
terminated, but in any event no later than the date of expiration of the
Option's term as set forth in the agreement evidencing such Option.
3.INDEMNIFICATION; INSURANCE.
(a)In addition to any rights a Participant may have under any indemnification
agreement previously entered into between the Company and such Participant (a
“PRIOR INDEMNITY AGREEMENT”), from and after the date of the Participant's
termination of employment, the Company shall indemnify and hold harmless the
Participant against any costs or expenses (including attorneys' fees),
judgments, fines, losses, claims, damages or liabilities incurred in connection
with any claim, action, suit, proceeding or investigation, whether civil,
criminal, administrative or investigative, by reason of the fact that the
Participant is or was a director, officer, employee or agent of the Company
Group, or is or was serving at the request of the Company Group as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, whether asserted or claimed prior to, at or after the
date of the Participant's termination of employment, to the fullest extent
permitted under applicable law, and the Company shall also advance fees and
expenses (including attorneys' fees) as incurred by the Participant to the
fullest extent permitted under applicable law. In the event of a conflict
between the provisions of a Prior Indemnity Agreement and the provisions of this
Plan, the Participant may elect which provisions shall govern.
(b)For a period of six (6) years from and after the date of termination of
employment of a Participant who was an officer and/or director of the Company at
any time prior to such termination of employment, the Company shall maintain a
policy of directors' and officers' liability insurance for the benefit of such
Participant which provides him or her with coverage no less favorable than that
provided for the Company's continuing officers and directors.
6.FEDERAL EXCISE TAX UNDER SECTION 4999 OF THE CODE
1.EXCESS PARACHUTE PAYMENT. In the event that any payment or benefit received or
to be received by the Participant pursuant to this Plan or otherwise
(collectively, the “PAYMENTS”) would subject the Participant to any excise tax
pursuant to Section 4999 of the Code (the “EXCISE TAX”) due to the
characterization of such Payments as an excess parachute payment under Section
280G of the Code, then, notwithstanding the other provisions of this Plan, the
amount of such Payments will not exceed the amount which produces the greatest
after-tax benefit to the Participant. Should a reduction in benefits be required
to satisfy the benefit limit of this Section 6.1, then the portion of any
Payment otherwise payable in cash under Section 5.2(a) to the Participant shall
be reduced first to the extent necessary to comply with such benefit limit.
Should such benefit limit still be exceeded following such reduction, then the
number of shares which would otherwise vest on an accelerated basis under each
of the Participant's options or other equity awards (based on the amount of the
parachute payment attributable to each such option or equity award under Code
Section 280G) shall be reduced to the extent necessary to eliminate such excess,
with such reduction to be made in the same chronological order in which those
awards were made.
2.DETERMINATION BY ACCOUNTANTS. Upon the occurrence of any event (the “EVENT”)
that would give rise to any Payments pursuant to this Plan, the Company shall
promptly

 

--------------------------------------------------------------------------------

 

request a determination in writing by independent public accountants (the
“ACCOUNTANTS”) selected by the Company and reasonably acceptable to the
Participant of the amount and type of such Payments which would produce the
greatest after-tax benefit to the Participant. For the purposes of such
determination, the Accountants may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determination. The Company shall bear all fees and expenses
charged by the Accountants in connection with their services contemplated by
this Section.
7.SECTION 409A
1.This Plan is intended to comply with the requirements of Code Section 409A.
Accordingly, all provisions herein shall be construed and interpreted to comply
with Code Section 409A and if necessary, any such provision shall be deemed
amended to the extent necessary to comply with Code Section 409A and the
regulations thereunder.
2.Notwithstanding any provision to the contrary in this Plan, no payments or
benefits to which any Participant becomes entitled under this Plan in connection
with the termination of such Participant's employment with the Company shall be
made or paid to the Participant prior to the earlier of (i) the first day of the
seventh (7th) month following the date of the Participant's Separation from
Service due to such termination of employment or (ii) the date of the
Participant's death, if the Participant is deemed, pursuant to the procedures
established by the Compensation Committee in accordance with the applicable
standards of Code Section 409A and the Treasury Regulations thereunder and
applied on a consistent basis for all for all non-qualified deferred
compensation plans of the Employer Group subject to Code Section 409A, to be a
“specified employee” at the time of such Separation from Service and such
delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2). Upon the expiration of the
applicable Code Section 409A(a)(2) deferral period, all payments deferred
pursuant to this Section 7.2 shall be paid in a lump sum to the Participant, and
any remaining payments due under this Plan shall be paid in accordance with the
normal payment dates specified for them herein.
3.The specified employees subject to such a delayed commencement date shall be
identified as of December 31 of each calendar year. If a Participant is so
identified as of any such December 31, he or she shall have specified employee
status for the twelve (12)-month period beginning on April 1 of the following
calendar year.
4.For purposes of this Plan, “Separation from Service” shall mean the date on
which the level of the Participant's bona fide services as an Employee (or
non-employee consultant) permanently decreases to a level that is not more than
twenty percent (20%) of the average level of services the Participant rendered
as an Employee during the immediately preceding thirty-six (36) months (or any
shorter period of such Employee service). Any such determination, however, shall
be made in accordance with the applicable standards of the Treasury Regulations
issued under Code Section 409A. In addition to the foregoing, a Separation from
Service will not be deemed to have occurred while the Participant is on a sick
leave or other bona fide leave of absence if the period of such leave does not
exceed six (6) months or any longer period for which the Participant's right to
reemployment with the Company is provided by either statute or contract;
provided, however, that in the event of a leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than six (6) months and
that causes the Participant to be unable to perform his duties as an Employee,
no Separation from Service shall be deemed to occur during the first twenty-nine
(29) months of such leave. If the period of the leave exceeds six (6) months (or
twenty-nine (29) months in the event of disability as indicated above) and the
Participant is not provided with a right to reemployment by either statute or
contract, then the Participant will be deemed to have Separated from Service on
the first day immediately following the expiration of the applicable six
(6)-month or twenty-nine (29)-month period.

 

--------------------------------------------------------------------------------

 

8.CONFLICT IN BENEFITS; NONCUMULATION OF BENEFITS
1.EFFECT OF PLAN. The terms of this Plan, when accepted by a Participant
pursuant to an executed Participation Agreement, shall supersede all prior
arrangements, whether written or oral, and understandings regarding the subject
matter of this Plan and shall be the exclusive agreement for the determination
of any payments and benefits due to the Participant upon the events described in
Sections 4, 5 and 6.
2.NONCUMULATION OF BENEFITS. Except as expressly provided in a written agreement
between a Participant and the Company entered into after the date of such
Participant's Participation Agreement and which expressly disclaims this Section
8.2 and is approved by the Board or the Committee, the total amount of payments
and benefits that may be received by the Participant as a result of the events
described in Sections 4, 5 and 6 pursuant to (a) this Plan, (b) any agreement
between the Participant and the Company or (c) any other plan, practice or
statutory obligation of the Company, shall not exceed the amount of payments and
benefits provided by this Plan upon such events (plus any payments and benefits
provided pursuant to a Prior Indemnity Agreement, as described in Section
5.3(a)), and the aggregate amounts payable under this Plan shall be reduced to
the extent of any excess (but not below zero).
9.EXCLUSIVE REMEDY
The payments and benefits provided by Section 5 and Section 6 (plus any payments
and benefits provided pursuant to a Prior Indemnity Agreement, as described in
Section 5.3(a)), if applicable, shall constitute the Participant's sole and
exclusive remedy for any alleged injury or other damages arising out of the
cessation of the employment relationship between the Participant and the Company
in the event of the Participant's Termination Upon a Change in Control. The
Participant shall be entitled to no other compensation, benefits, or other
payments from the Company as a result of any Termination Upon a Change in
Control with respect to which the payments and benefits described in Section 5
and Section 6 (plus any payments and benefits provided pursuant to a Prior
Indemnity Agreement, as described in Section 5.3(a)), if applicable, have been
provided to the Participant, except as expressly set forth in this Plan or,
subject to the provisions of Section 8.2, in a duly executed employment
agreement between Company and the Participant.
10.    
PROPRIETARY AND CONFIDENTIAL INFORMATION

The Participant agrees to continue to abide by the terms and conditions of the
confidentiality and/or proprietary rights agreement between the Participant and
the Company or any other member of the Company Group.
11.    
NONSOLICITATION

If the Company performs its obligations to deliver the payments and benefits set
forth in Section 5 and Section 6 (plus any payments and benefits provided
pursuant to a Prior Indemnity Agreement, as described in Section 5.3(a)), then
for a period equal to the Benefit Period applicable to a Participant following
the Participant's Termination Upon a Change in Control, the Participant shall
not, directly or indirectly, recruit, solicit or invite the solicitation of any
employees of the Company to terminate their employment relationship with the
Company.
12.    
NO CONTRACT OF EMPLOYMENT

Neither the establishment of the Plan, nor any amendment thereto, nor the
payment of any benefits shall be construed as giving any person the right to be
retained by the Company, a Successor or any other member of the Company Group.
Except as otherwise established in an employment agreement between the Company
and a Participant, the employment relationship between the Participant and the
Company is an “at-will” relationship. Accordingly, either the Participant or the
Company may terminate the relationship at any time, with or without cause, and
with or without notice except as otherwise provided

 

--------------------------------------------------------------------------------

 

by Section 15. In addition, nothing in this Plan shall in any manner obligate
any Successor or other member of the Company Group to offer employment to any
Participant or to continue the employment of any Participant which it does hire
for any specific duration of time.
13.    
CLAIMS FOR BENEFITS

1.ERISA PLAN. This Plan is intended to be (a) an employee welfare plan as
defined in Section 3(1) of Employee Retirement Income Security Act of 1974
(“ERISA”) and (b) a “top-hat” plan maintained for the benefit of a select group
of management or highly compensated employees of the Company Group.
2.APPLICATION FOR BENEFITS. All applications for payments and/or benefits under
the Plan (“BENEFITS”) shall be submitted to the Company's General Counsel (the
“CLAIMS ADMINISTRATOR”). Applications for Benefits must be in writing on forms
acceptable to the Claims Administrator and must be signed by the Participant or
beneficiary. The Claims Administrator reserves the right to require the
Participant or beneficiary to furnish such other proof of the Participant's
expenses, including without limitation, receipts, canceled checks, bills, and
invoices as may be required by the Claims Administrator.
3.APPEAL OF DENIAL OF CLAIM.
(a)If a claimant's claim for Benefits is denied, the Claims Administrator shall
provide notice to the claimant in writing of the denial within ninety (90) days
after its submission. The notice shall be written in a manner calculated to be
understood by the claimant and shall include:
(1)The specific reason or reasons for the denial;
(2)Specific references to the Plan provisions on which the denial is based;
(3)A description of any additional material or information necessary for the
applicant to perfect the claim and an explanation of why such material or
information is necessary; and
(4)An explanation of the Plan's claims review procedures and a statement of
claimant's right to bring a civil action under ERISA Section 502(a) following an
adverse benefit determination.
(b)If special circumstances require an extension of time for processing the
initial claim, a written notice of the extension and the reason therefor shall
be furnished to the claimant before the end of the initial ninety (90) day
period. In no event shall such extension exceed ninety (90) days.
(c)If a claim for Benefits is denied, the claimant, at the claimant's sole
expense, may appeal the denial to the Committee (the “APPEALS ADMINISTRATOR”)
within sixty (60) days of the receipt of written notice of the denial. In
pursuing such appeal the applicant or his duly authorized representative:
(1)may request in writing that the Appeals Administrator review the denial;
(2)may review pertinent documents; and
(3)may submit issues and comments in writing.
(d)The decision on review shall be made within sixty (60) days of receipt of the
request for review, unless special circumstances require an extension of time
for processing, in which case a decision shall be rendered as soon as possible,
but not later than one hundred twenty (120) days after receipt of the request
for review. If such an extension of time is required, written notice of the
extension shall be furnished to the claimant before the end of the original
sixty (60) day period. The decision on review shall be made in writing, shall be
written in a manner calculated to be understood by the claimant, and, if the
decision on review is a denial of the claim for Benefits, shall include:
(1)The specific reason or reasons for the denial;
(2)Specific references to the Plan provisions on which the denial is based;
(3)A description of any additional material or information necessary for the
applicant to perfect the claim and an explanation of why such material or
information is necessary; and
(4)An explanation of the Plan's claims review procedures and a statement of

 

--------------------------------------------------------------------------------

 

claimant's right to bring a civil action under ERISA Section 502(a) following an
adverse benefit determination.
14.DISPUTE RESOLUTION
1.WAIVER OF JURY TRIAL. In the event of any dispute or claim relating to or
arising out of this Plan that is not resolved in accordance with procedure
described in Section 13, the Company and the Participant, each by executing a
Participation Agreement, agree that all such disputes or claims shall be
resolved by means of a court trial conducted by the superior or district court
in Santa Clara County, California or as otherwise required by ERISA. The Company
and the Participant, each by executing a Participation Agreement, irrevocably
waive their respective rights to have any such disputes or claims tried by a
jury, and agree that such courts will have personal and subject matter
jurisdiction over all such claims or disputes. Notwithstanding the foregoing, in
the event of any such dispute, the Company and the Participant may agree to
mediate or arbitrate the dispute on such terms and conditions as may they may
agree in writing.
2.ATTORNEYS' FEES. The prevailing party shall be entitled to recover from the
losing party its attorneys' fees and costs incurred in any action brought to
enforce any right arising out of this Plan.
15.SUCCESSORS AND ASSIGNS
1.SUCCESSORS OF THE COMPANY. The Company shall require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company,
expressly, absolutely and unconditionally to assume and agree to perform this
Plan in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place.
2.ACKNOWLEDGMENT BY COMPANY. If, after a Change in Control, the Company fails to
reasonably confirm that it has performed the obligation described in Section
14.1 within thirty (30) days after written notice from the Participant, such
failure shall be a material breach of this Plan and shall entitle the
Participant to resign for Good Reason and to receive the benefits provided under
this Plan in the event of Termination Upon a Change in Control.
3.HEIRS AND REPRESENTATIVES OF PARTICIPANT. This Plan shall inure to the benefit
of and be enforceable by the Participant's personal or legal representatives,
executors, administrators, successors, heirs, distributees, devises, legatees or
other beneficiaries. If the Participant should die while any amount would still
be payable to the Participant hereunder (other than amounts which, by their
terms, terminate upon the death of the Participant) if the Participant had
continued to live, then all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Plan to the executors,
personal representatives or administrators of the Participant's estate.
16.NOTICES
1.GENERAL. For purposes of this Plan, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States certified mail,
return receipt requested, or by overnight courier, postage prepaid, as follows:
(a)if to the Company:
Finisar Corporation
1389 Moffett Park Drive
Sunnyvale, California 94089
Attention: President
 
(b)if to the Participant, at the home address which the Participant most
recently communicated to the Company in writing.
Either party may provide the other with notices of change of address, which
shall be effective upon receipt.

 

--------------------------------------------------------------------------------

 

2.NOTICE OF TERMINATION. Any termination by the Company of the Participant's
employment during the Change in Control Period or any resignation by the
Participant during the Change in Control Period shall be communicated by a
notice of termination or resignation to the other party hereto given in
accordance with Section 16.1. Such notice shall indicate the specific
termination provision in this Plan relied upon, shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination
under the provision so indicated, and shall specify the termination date.
17.TERMINATION AND AMENDMENT OF PLAN
This Plan and/or any Participation Agreement executed by a Participant may not
be terminated with respect to such Participant without the written consent of
the Participant and the approval of the Board or the Committee. The Plan and/or
any Participation Agreement executed by a Participant may be modified, amended
or superseded with respect to such Participant only by a supplemental written
agreement between the Participant and the Company approved by the Board or the
Committee.
18.    
MISCELLANEOUS PROVISIONS

1.UNFUNDED OBLIGATION. Any amounts payable to Participants pursuant to the Plan
are unfunded obligations. The Company shall not be required to segregate any
monies from its general funds, or to create any trusts, or establish any special
accounts with respect to such obligations. The Company shall retain at all times
beneficial ownership of any investments, including trust investments, which the
Company may make to fulfill its payment obligations hereunder. Any investments
or the creation or maintenance of any trust or any Participant account shall not
create or constitute a trust or fiduciary relationship between the Board or the
Company and a Participant, or otherwise create any vested or beneficial interest
in any Participant or the Participant's creditors in any assets of the Company.
2.NO DUTY TO MITIGATE; OBLIGATIONS OF COMPANY. A Participant shall not be
required to mitigate the amount of any payment or benefit contemplated by this
Plan by seeking employment with a new employer or otherwise, nor shall any such
payment or benefit (except for benefits to the extent described in Section
5.2(b)) be reduced by any compensation or benefits that the Participant may
receive from employment by another employer. Except as otherwise provided by
this Plan, the obligations of the Company to make payments to the Participant
and to make the arrangements provided for herein are absolute and unconditional
and may not be reduced by any circumstances, including without limitation any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against the Participant or any third party at any time.
3.NO REPRESENTATIONS. By executing a Participation Agreement, the Participant
acknowledges that in becoming a Participant in the Plan, the Participant is not
relying and has not relied on any promise, representation or statement made by
or on behalf of the Company which is not set forth in this Plan.
4.WAIVER. No waiver by the Participant or the Company of any breach of, or of
any lack of compliance with, any condition or provision of this Plan by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
5.CHOICE OF LAW. The validity, interpretation, construction and performance of
this Plan shall be governed by the substantive laws of the State of California,
without regard to its conflict of law provisions.
6.VALIDITY. The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.
7.BENEFITS NOT ASSIGNABLE. Except as otherwise provided herein or by law, no
right or interest of any Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any other manner, and no attempted transfer or
assignment thereof

 

--------------------------------------------------------------------------------

 

shall be effective. No right or interest of any Participant under the Plan shall
be liable for, or subject to, any obligation or liability of such Participant.
8.TAX WITHHOLDING. All payments made pursuant to this Plan will be subject to
withholding of applicable income and employment taxes.
9.CONSULTATION WITH LEGAL AND FINANCIAL ADVISORS. By executing a Participation
Agreement, the Participant acknowledges that this Plan confers significant legal
rights, and may also involve the waiver of rights under other agreements; that
the Company has encouraged the Participant to consult with the Participant's
personal legal and financial advisors; and that the Participant has had adequate
time to consult with the Participant's advisors before executing the
Participation Agreement.
10.FURTHER ASSURANCES. From time to time, at the Company's request and without
further consideration, the Participant shall execute and deliver such additional
documents and take all such further action as reasonably requested by the
Company to be necessary or desirable to make effective, in the most expeditious
manner possible, the terms of the Plan and the Participant's Participation
Agreement, Release and Restrictive Covenants Agreement, and to provide adequate
assurance of the Participant's due performance thereunder.
19.AGREEMENT
By executing a Participation Agreement, the Participant acknowledges that the
Participant has received a copy of this Plan and has read, understands and is
familiar with the terms and provisions of this Plan. This Plan shall constitute
an agreement between the Company and the Participant executing a Participation
Agreement.
IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing Plan was duly amended and restated by the Committee on March 07, 2011.
\s\ Christopher Brown
 
 
 

 

--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF
AGREEMENT TO PARTICIPATE IN THE
FINISAR CORPORATION
EXECUTIVE RETENTION AND SEVERANCE PLAN
 

 

--------------------------------------------------------------------------------

 

AGREEMENT TO PARTICIPATE IN THE
FINISAR CORPORATION
EXECUTIVE RETENTION AND SEVERANCE PLAN
AS AMENDED AND RESTATED EFFECTIVE March 07, 2011
In consideration of the benefits provided by the Finisar Corporation Executive
Retention and Severance Plan (the “PLAN”), the undersigned employee of Finisar
Corporation (the “COMPANY”) and the Company agree that, as of the date written
below, the undersigned shall become a Participant in the Plan and shall be fully
bound by and subject to all of its provisions. All references to a “Participant”
in the Plan shall be deemed to refer to the undersigned.
[THE UNDERSIGNED IS A “KEY EMPLOYEE” (AS DEFINED BY THE PLAN) AS OF THE DATE OF
THIS AGREEMENT. IF THE UNDERSIGNED REMAINS A KEY EMPLOYEE, BUT NOT AN “EXECUTIVE
OFFICER,” FOR THE PURPOSE OF DETERMINING ANY SEVERANCE PAYMENTS OR BENEFITS TO
WHICH THE UNDERSIGNED MAY BECOME ENTITLED UNDER THE PLAN, THEN THE “BENEFIT
PERIOD” APPLICABLE TO THE UNDERSIGNED UNDER THE PLAN SHALL BE PERIODS OF
                  MONTHS.]
The undersigned employee acknowledges that the Plan confers significant legal
rights and may also constitute a waiver of rights under other agreements with
the Company; that the Company has encouraged the undersigned to consult with the
undersigned's personal legal and financial advisors; and that the undersigned
has had adequate time to consult with the undersigned's advisors before
executing this agreement.
The undersigned employee acknowledges that he or she has received a copy of the
Plan and has read, understands and is familiar with the terms and provisions of
the Plan. The undersigned employee further acknowledges that (1) the undersigned
is waiving any right to a jury trial in the event of any dispute arising out of
or related to the Plan and (2) except as otherwise established in an employment
agreement between the Company and the undersigned, the employment relationship
between the undersigned and the Company is an “at-will” relationship.
Executed on ____________________________________

 

--------------------------------------------------------------------------------

 

PARTICIPANT
FINISAR CORPORATION
 
 
 
 
 
By:
Signature
 
 
 
 
 
 
Title:
Name Printed
 
 
 
Address
 
 
 
 
 
 
 

 
 

 

--------------------------------------------------------------------------------

 

EXHIBIT B
FORMS OF
GENERAL RELEASE OF CLAIMS
 

 

--------------------------------------------------------------------------------

 

GENERAL RELEASE OF CLAIMS
[AGE 40 AND OVER]
This Agreement is by and between [EMPLOYEE NAME] (“Employee”) and [FINISAR
CORPORATION OR SUCCESSOR THAT AGREES TO ASSUME THE EXECUTIVE RETENTION AND
SEVERANCE PLAN FOLLOWING A CHANGE IN CONTROL] (the “Company”). This Agreement
will become effective on the eighth (8th) day after it is signed by Employee
(the “Effective Date”), provided that the Company has signed this Agreement and
Employee has not revoked this Agreement (by written notice to [COMPANY CONTACT
NAME] at the Company) prior to that date.
RECITALS
1.Employee was employed by the Company as of                     ,         .
2.Employee and the Company entered into an Agreement to Participate in the
Finisar Corporation Executive Retention and Severance Plan (such agreement and
plan being referred to herein as the “Plan”) effective as of                   ,
          wherein Employee is entitled to receive certain benefits in the event
of a Termination Upon a Change in Control (as defined by the Plan), provided
Employee signs and does not revoke a Release (as defined by the Plan).
3.A Change in Control (as defined by the Plan) has occurred as a result of
[BRIEFLY DESCRIBE CHANGE IN CONTROL]
4.Employee's employment is being terminated as a result of a Termination Upon a
Change in Control. Employee's last day of work and termination are effective as
of                     ,          . Employee desires to receive the payments and
benefits provided by the Plan by executing this Release.
NOW, THEREFORE, the parties agree as follows:
Commencing on the Effective Date, the Company shall provide Employee with the
applicable payments and benefits set forth in the Plan in accordance with the
terms of the Plan. Employee acknowledges that the payments and benefits made
pursuant to this paragraph are made in full satisfaction of the Company's
obligations under the Plan. Employee further acknowledges that Employee has been
paid all wages and accrued, unused vacation that Employee earned during his or
her employment with the Company.
Employee and Employee's successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Employee now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever directly related to Employee's employment by the
Company or the termination of such employment and occurring or existing at any
time up to and including the Effective Date, including, but not limited to, any
claims of breach of written contract, wrongful termination, retaliation, fraud,
defamation, infliction of emotional distress, or national origin, race, age,
sex, sexual orientation, disability or other discrimination or harassment under
the Civil Rights Act of 1964, the Age Discrimination In Employment Act of 1967,
the Americans with Disabilities Act, the Fair Employment and Housing Act or any
other applicable law. Notwithstanding the foregoing, this release shall not
apply to any right of the Employee pursuant to Section 5.4 of the Plan or
pursuant to a Prior Indemnity Agreement (as such term is defined by the Plan).
Employee acknowledges that he or she has read Section 1542 of the Civil Code of
the State of California, which states in full:
A general release does not extend to claims which the creditor does not

 

--------------------------------------------------------------------------------

 

know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor.
Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.
Employee and the Company acknowledge and agree that they shall continue to be
bound by and comply with the terms and obligations under the following
agreements: (i) any proprietary rights or confidentiality agreements between the
Company and Employee, (ii) the Plan, (iii) any Prior Indemnity Agreement (as
such term is defined by the Plan) to which Employee is a party, and (iv) any
stock option, stock grant or stock purchase agreements between the Company and
Employee.
This Agreement shall be binding upon, and shall inure to the benefit of, the
parties and their respective successors, assigns, heirs and personal
representatives.
The parties agree that any and all disputes that both (i) arise out of the Plan,
the interpretation, validity or enforceability of the Plan or the alleged breach
thereof and (ii) relate to the enforceability of this Agreement or the
interpretation of the terms of this Agreement shall be subject to the provisions
of Section 12 and Section 13 of the Plan.
The parties agree that any and all disputes that (i) do not arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement, the
interpretation of the terms of this Agreement or any of the matters herein
released or herein described shall be resolved by means of a court trial
conducted by the superior or district court in Santa Clara County, California.
The parties hereby irrevocably waive their respective rights to have any such
disputes tried to a jury, and the parties hereby agree that such courts will
have personal and subject matter jurisdiction over all such disputes.
Notwithstanding the foregoing, in the event of any such dispute, the parties may
agree to mediate or arbitrate the dispute on such terms and conditions as may be
agreed in writing by the parties. The prevailing party shall be entitled to
recover from the losing party its attorneys' fees and costs incurred in any
action brought to resolve any such dispute.
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of any agreements
described in paragraph 4 of this Agreement. This Agreement may not be modified
or amended except by a document signed by an authorized officer of the Company
and Employee. If any provision of this Agreement is deemed invalid, illegal or
unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.
EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE
FURTHER UNDERSTANDS THAT EMPLOYEE MAY HAVE UP TO 45 DAYS TO CONSIDER THIS
AGREEMENT, THAT EMPLOYEE MAY REVOKE IT AT ANY TIME DURING THE 7 DAYS AFTER
EMPLOYEE SIGNS IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL THAT 7-DAY
PERIOD HAS PASSED. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS AGREEMENT
KNOWINGLY, WILLINGLY AND VOLUNTARILY

 

--------------------------------------------------------------------------------

 

IN EXCHANGE FOR THE COMPENSATION AND BENEFITS DESCRIBED IN PARAGRAPH 1.
 
 
Dated:
 
 
[Employee Name]
 
 
 
 
 
[Company]
 
 
 
 
Dated:
By:

 
DB2/22198714.2

 

--------------------------------------------------------------------------------

 

EXHIBIT C
FORMS OF
GENERAL RELEASE OF CLAIMS
[Under Age 40]

 

--------------------------------------------------------------------------------

 

GENERAL RELEASE OF CLAIMS
[UNDER AGE 40]
This Agreement is by and between [EMPLOYEE NAME] (“Employee”) and [FINISAR
CORPORATION OR SUCCESSOR THAT AGREES TO ASSUME THE EXECUTIVE RETENTION AND
SEVERANCE PLAN FOLLOWING A CHANGE IN CONTROL] (the “Company”). This Agreement is
effective on the day it is signed by Employee (the “Effective Date”).
RECITALS
Employee was employed by the Company as of                     ,           .
5.Employee and the Company entered into an Agreement to Participate in the
Finisar Corporation Executive Retention and Severance Plan (such agreement and
plan being referred to herein as the “Plan”) effective as of
                    ,             wherein Employee is entitled to receive
certain benefits in the event of a Termination Upon a Change in Control (as
defined by the Plan), provided Employee signs a Release (as defined by the
Plan).
6.A Change in Control (as defined by the Plan) has occurred as a result of
[BRIEFLY DESCRIBE CHANGE IN CONTROL].
7.Employee's employment is being terminated as a result of a Termination Upon a
Change in Control. Employee's last day of work and termination are effective as
of                     ,            (the “Termination Date”). Employee desires
to receive the payments and benefits provided by the Plan by executing this
Release.
NOW, THEREFORE, the parties agree as follows:
8.Commencing on the Effective Date, the Company shall provide Employee with the
applicable payments and benefits set forth in the Plan in accordance with the
terms of the Plan. Employee acknowledges that the payments and benefits made
pursuant to this paragraph are made in full satisfaction of the Company's
obligations under the Plan. Employee further acknowledges that Employee has been
paid all wages and accrued, unused vacation that Employee earned during his or
her employment with the Company.
9.Employee and Employee's successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Employee now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever directly related to Employee's employment by the
Company or the termination of such employment and occurring or existing at any
time up to and including the Termination Date, including, but not limited to,
any claims of breach of written contract, wrongful termination, retaliation,
fraud, defamation, infliction of emotional distress, or national origin, race,
age, sex, sexual orientation, disability or other discrimination or harassment
under the Civil Rights Act of 1964, the Age Discrimination In Employment Act of
1967, the Americans with Disabilities Act, the Fair Employment and Housing Act
or any other applicable law. Notwithstanding the foregoing, this release shall
not apply to any right of the Employee pursuant to Sections 5.4 of the Plan or
pursuant to a Prior Indemnity Agreement (as such terms are defined by the Plan).
10.Employee acknowledges that he or she has read Section 1542 of the Civil Code
of the State of California, which states in full:
A general release does not extend to claims which the creditor does not

 

--------------------------------------------------------------------------------

 

know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor.
Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.
11.Employee and the Company acknowledge and agree that they shall continue to be
bound by and comply with the terms and his obligations under the following
agreements: (i) any proprietary rights or confidentiality agreements between the
Company and Employee, (ii) the Plan, (iii) any Prior Indemnity Agreement (as
such term is defined by the Plan) to which Employee is a party, and (iv) any
stock option, stock grant or stock purchase agreements between the Company and
Employee.
12.This Agreement shall be binding upon, and shall inure to the benefit of, the
parties and their respective successors, assigns, heirs and personal
representatives.
13.The parties agree that any and all disputes that both (i) arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement or the
interpretation of the terms of this Agreement shall be subject to the provisions
of Section 12 and Section 13 of the Plan.
14.The parties agree that any and all disputes that (i) do not arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement, the
interpretation of the terms of this Agreement or any of the matters herein
released or herein described shall be resolved by means of a court trial
conducted by the superior or district court in Santa Clara County, California.
The parties hereby irrevocably waive their respective rights to have any such
disputes tried to a jury, and the parties hereby agree that such courts will
have personal and subject matter jurisdiction over all such disputes.
Notwithstanding the foregoing, in the event of any such dispute, the parties may
agree to mediate or arbitrate the dispute on such terms and conditions as may be
agreed in writing by the parties. The prevailing party shall be entitled to
recover from the losing party its attorneys' fees and costs incurred in any
action brought to resolve any such dispute.
15.This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of any agreements
described in paragraph 4 of this Agreement. This Agreement may not be modified
or amended except by a document signed by an authorized officer of the Company
and Employee. If any provision of this Agreement is deemed invalid, illegal or
unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.
EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE
ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND
VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND BENEFITS DESCRIBED IN PARAGRAPH
1.

 

--------------------------------------------------------------------------------

 

 
 
Dated:
 
 
[Employee Name]
 
 
 
 
 
[Company]
 
 
 
 
Dated:
By:

 
 
 

 